DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicants have amended their claims, filed 04/03/2019.
Applicant’s amendment amended claims 3-4, 8, 14-15, 17, 19-21.
Applicant’s amendment left claims 1-2, 7, 12-13, 18, and 24 as originally filed or previously presented.
Applicant’s amendment cancelled claims 5-6, 9-11, 16, 22-23, and 25-57.
Claims 1-4, 7-8, 12-15, 17-21, and 24 are the current claims hereby under examination. 
Note: Claim 19 filed 04/03/2019 is indicated as “Currently Amended” but is identical to claim 19 as filed 02/20/2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/03/2019, 05/20/2019, 07/15/2019, 06/25/2020, 05/04/2021, and 05/12/2021 have been considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:
Please change “identifying a pain classifier for separating a pain level to at least two based on the pain function” to read “identifying a pain classifier for separating a pain level to at least two levels based on the pain function”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
In claims 1 and 13, the generic placeholder “a measurement unit” with the transitional phrase “for” modified by the functional language “measuring a brainwave…”
 In claims 1 and 13, the generic placeholder “an estimation unit” with the transitional phrase “for” modified by the functional language “estimating a relative magnitude of pain upon the measurement of a brainwave a plurality of times from the plurality of brainwave data or analysis data thereof”
Identification unit 
In claims 4 and 15, the generic placeholder “a pain classifier generation unit” with the transitional phrase “for” modified by the functional language “for fitting the pain and the brainwave data or analysis data thereof to a pain function to obtain a pain function specific to the object being estimated, and identifying a pain classifier for separating a pain level to at least two based on the pain function”
In claims 4 and 15, the generic placeholder “a pain classification unit” with the transitional phrase “for” modified by the functional language “classifying a pain level of the object being estimated by fitting the brainwave data or analysis data thereof to the pain classifier”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding I and II, in the specification filed 02/20/2019, in [0081], “the processor function as the measurement unit 111 and the estimation unit 112 when a program stored in the memory is executed by the processor.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 4 recites the limitations “and/or wherein the brainwave data or analysis data thereof is an amplitude of a brainwave; and/or wherein the pain function comprises a linear function or a sigmoid function.” It is unclear what claim limitations can be excluded from the claim by selecting both the “or” options in the and/or operator. For example, when selecting only the limitation “or wherein the brainwave data or analysis data thereof is an amplitude of a brainwave” is the entire limitation “a pain classification unit for classifying a pain level of the object being estimated by fitting the brainwave data or analysis data thereof to the pain classifier” excluded from the claim? For the purpose of examination, only one limitations “a pain classification unit for classifying a pain level of the object being estimated by fitting the brainwave data or analysis data thereof to the pain classifier”, “wherein the brainwave data or analysis data thereof is an amplitude of a brainwave”, and “wherein the pain function comprises a linear function or a sigmoid function” will be required in claim 4.
Claim 8 recites the limitation "the pain classifier is obtained…" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “encompassing the same" in line 5.  There is insufficient antecedent basis for the limitation “the same” in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “wherein the pain function comprises a linear function or a sigmoid function”, and the claim also recites “and/or wherein the pain function comprises a linear function with a linear approximation of a modulation range, or a more comprehensive sigmoid function encompassing the same” which is the narrower statement of the range/limitation. The claim(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 7-8, 12-15, 17-21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
estimating a relative magnitude of pain upon the measurement of a brainwave a plurality of times from the plurality of brainwave data or analysis data thereof, based on a pain function for a relationship between brainwave data or analysis data thereof and pain
which is directed to a judicial exception Abstract Ideas for encompassing a mental process. The human mind is reasonably-abled to perform the function of estimating a relative magnitude of pain from brain 
	Regarding Claim 7, the claim is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). Claim 7 recites the same limitation of “estimating a relative magnitude of pain upon the measurement of a brainwave a plurality of times from the plurality of brainwave data or analysis data thereof based on a pain function for a relationship between brainwave data or analysis data thereof and pain” being applied to method step.
	Regarding Claim 12, the method of claim 7 is integrated into a storage medium for controlling a computer to perform the method steps. Merely applying the method to a generic computer in insufficient to alter the eligibility analysis.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
a measurement unit for measuring a brainwave a plurality of times from the object being estimated to obtain a plurality of brainwave data or analysis data thereof
an estimation unit
Regarding I, as described above in instant action under the claim interpretation section, the “measurement unit” describes the generic computer component of a processor or functional equivalent which is generally linked to the particular field of pain estimation by being configured to receive data indicative of brainwave activity. Regarding II, the claim also recites the generic computer component of an estimation unit, which is being interpreted as a processor and functional equivalent thereof, which is configured to perform the mental process described above. Merely applying the judicial exception to a generic computer is insufficient to recite a practical application. Overall, the claim fails to integrate the judicial in a practical application as the claim merely recites applying the judicial exception with a 
Regarding Claims 7 and 12, the claims recites the same limitation of “measuring a brainwave a plurality of times from the object being estimated to obtain a plurality of brainwave data or analysis data thereof” as described above in respect to claim 1, but applied to a method step.
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed limitation of a measurement unit for measuring a brainwave refers to the insignificant extra-solution activity of data gathering as the functionality is described at a high level of generality. Estimating a pain value after gathering data indicative of brain wave activity would be well-understood, routine, and conventional to one having ordinary skill in the art as described in Granovsky (Objective Correlate of Subjective Pain Perception by Contact Heat-Evoked Potentials, cited in IDS filed 07/15/2019). Granovsky describes how pain-evoked potentials have gained considerable acceptance over the last three decades prior to publication of the paper (Abstract).  
Regarding Claims 7 and 12, the claims recites functionality of claim 1 but applied to a method. Claim 7 fails to even apply the judicial exception to a generic computer and merely recites the insignificant extra-solution activity of data-gathering. Claim 12 merely applied the judicial exception to a generic computer which also performs the insignificant extra-solution activity of data-gathering.
Thus, in claim 1, the judicial exception is not integrated into a practical application because the claim merely applies the judicial exception to a generic computer component and generally links it to a particular field, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites a generic computer configured to perform the insignificant extra-solution activities of data gathering at a high level of generality.


Regarding Claim 2, the claim recites limitations directed to the judicial exception which are merely applied to a generic computer component. Specifically, the claim recites “estimates that first pain corresponding to the first brainwave data or analysis data thereof is greater than second pain corresponding to the second brainwave data or analysis data thereof if the first brainwave data is greater than the second brainwave data,” which can reasonably be performed by the human mind as the functionality only required a simple comparison of two data points, and “estimates that the first pain is less than the second pain if the first brainwave data or analysis data thereof is less than the second brainwave data or analysis data thereof,” which can also be reasonably performed by the human mind as the functionality only requires a simple comparison of two data points. The mental processes are carried out by the “estimation unit.” Furthermore, the claim recites the limitation “wherein the plurality of brainwave data or analysis data thereof comprise first brainwave data or analysis data thereof and second brainwave data or analysis data thereof.” Pain-evoked potentials, as described by Granvosky, which are well-understood, routine, and conventional, produce at least first and second pain data as each contact evoked-potential is associated with brain wave activity meant to be compared to each other to determine a pain response. 

Regarding Claim 3, claim 2 is further defined by the additional limitations directed to the judicial exception, specifically “estimates a relative amount of change between a first change from the first pain 

Regarding Claim 4, the claim recites the limitations directed to the judicial exception, specifically:
fitting the pain and the brainwave data or analysis data thereof to a pain function to obtain a pain function specific to the object being estimated
identifying a pain classifier for separating a pain level to at least two based on the pain function
classifying a pain level of the object being estimated by fitting the brainwave data or analysis data thereof to the pain classifier
wherein the pain function comprises a linear function or a sigmoid function
Regarding I, the human mind is reasonably-abled to perform the function of fitting data to a function to obtain a specific function for the data, such as through linear regression. Regarding II, the human mind is reasonably able to identify a pain classified for separating a pain level to at least two 
The claim also recites limitations not directed to the judicial exception, specifically:
a pain classifier generation unit for 
a pain classification unit
wherein the brainwave data or analysis data thereof is an amplitude of a brainwave
Claim limitation I recites a generic computer component used to implement the judicial exception as described above. Claim limitation II recites a generic computer component which is being applied to perform the mental process described above. Item III further links the judicial exception to a particular field as it described what the brain wave data includes. Genially linking the judicial exception to a particular field and merely applying it a particular field does not integrate the judicial exception in a practical application. Furthermore, performing additional insignificant extra-solution data-gathering does not recite significantly more than the judicial exception and lacks an inventive step.
	Regarding Claim 8, the claim recites substantially the same limitations as claim 4, but the limitations are integrated into an estimation step and not generic computer component.  

Claim 13 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
identifying an upper limit value and a lower limit value of the brainwave data or analysis data thereof of the object being estimated based on the brainwave data or analysis data thereof
estimating a value of a magnitude of pain corresponding to the object's brainwave data or analysis data thereof based on a relative size of a value of the object's brainwave data or analysis data thereof with respect to the upper limit value and the lower limit value
which are directed to a judicial exception Abstract Ideas for encompassing a mental process. The human mind is reasonably-abled to perform the function of identifying an upper limit and lower limit of data and to estimate a relative magnitude of pain from brain wave analysis date based on the limits.  
	Regarding Claim 18, the claim is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). Claim 18 recites the same limitations directed to the judicial exception as being applied to method step.
	Regarding Claim 24, the method of claim 18 is integrated into a storage medium for controlling a computer to perform the method steps. Merely applying the method to a generic computer in insufficient to alter the eligibility analysis.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception, specifically:
measurement unit for measuring a brainwave from an object being estimated sequentially inflicted with stimulation of a plurality of magnitudes to obtain brainwave data or analysis data thereof corresponding to stimulation of each magnitude
an identification unit
an estimation unit
Regarding I, as described above in instant action under the claim interpretation section, the “measurement unit” describes the generic computer component of a processor or functional equivalent which is generally linked to the particular field of pain estimation by being configured to receive data indicative of brainwave activity. Regarding II, the claim recites the generic computer component of an 
Regarding Claims 18 and 24, the claims recites the same limitation of as described above in respect to claim 13, but applied to a method step.
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed limitation of a measurement unit for measuring a brainwave refers to the insignificant extra-solution activity of data gathering as the functionality is described at a high level of generality. The claim does not provide indication of how, when, or with what particular elements, the data is being obtained. Estimating a pain value after gathering data indicative of brain wave activity at a plurality of stimulations at different magnitudes would be well-understood, routine, and conventional to one having ordinary skill in the art as described in Granovsky (Objective Correlate of Subjective Pain Perception by Contact Heat-Evoked Potentials, cited in IDS filed 07/15/2019). Granovsky describes how pain-evoked potentials have gained considerable acceptance over the last three decades prior to publication of the paper (Abstract).  
Regarding Claims 18 and 24, the claims recites functionality of claim 13 but applied to a method. Claim 18 fails to even apply the judicial exception to a generic computer and merely recites the insignificant extra-solution activity of data-gathering. Claim 24 merely applied the judicial exception to a generic computer which also performs the insignificant extra-solution activity of data-gathering.

Regarding Claims 18 and 24, the judicial exception is not integrated into a practical application because the merely link the judicial exception to a particular field and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites the insignificant extra-solution activities of data gathering at a high level of generality.

Regarding Claim 14, claim 13 is further defined by a limitation directed to the judicial exception being merely applied to the generic computer component of the estimation “unit.” The claim recites “estimates a ratio of a value of difference between a value of the object's brainwave data or analysis data thereof and the lower limit value to a value of difference between the upper limit value and the lower limit value as the value of the magnitude of pain.” The human mind is reasonably-abled to perform the steps of determining a difference between a first and a third value and a difference between the first value and a third value and to calculate a ratio of the two differences as such steps require only the simple mathematically steps of subtraction and division which can be completed with the aid of a pencil and a paper. The claim also recites the limitation “wherein the brainwave data or analysis data thereof comprises an amplitude,” which further links the judicial exception to the particular field of pain estimation by defining the data to be gathered. 


Regarding Claims 15 and 17, claim 13 is further by the limitations directed to the judicial exception, specifically:
fitting the pain and the brainwave data or analysis data thereof to a pain function to obtain a pain function specific to the object being estimated
identifying a pain classifier for separating a pain level to at least two based on the pain function
classifying a pain level of the object being estimated by fitting the brainwave data or analysis data thereof to the pain classifier
wherein the pain function comprises a linear function or a sigmoid function (Claim 17)
Regarding I, the human mind is reasonably-abled to perform the function of fitting data to a function to obtain a specific function for the data, such as through linear regression. Regarding II, the human mind is reasonably able to identify a pain classified for separating a pain level to at least two based on a pain function. For example, the human mind could determine that data reasonably fits a linear function (item IV) and use a threshold to separate the data into at least two levels. Regarding III, the human mind can reasonably classify a pain level by fitting the data to the classifier. For example, as described above, the human mind can fit the data to the linear function and use the threshold to determine a pain level.  
The claim also recites limitations not directed to the judicial exception, specifically:
a pain classifier generation unit 
a pain classification unit
wherein the brainwave data or analysis data thereof is an amplitude of a brainwave
Claim limitation I recites a generic computer component used for implementing the judicial exception. Claim limitation II recites a generic computer component which is being applied to perform the mental process described above. Item III further links the judicial exception to a particular field as it described what the brain wave data includes. Genially linking the judicial exception to a particular field and merely applying it a particular field does not integrate the judicial exception in a practical application. Furthermore, performing additional insignificant extra-solution data-gathering does not recite significantly more than the judicial exception and lacks an inventive step.

Regarding Claim 20, claim 18 is further defined by the limitations “classifying the brainwave data or analysis data thereof to a pain level of the object being estimated based on a predetermined pain classifier” and “wherein the pain classifier is obtained by fitting the brainwave data or analysis data thereof of the object being estimated to a pain function” which are both directed to the judicial exception for encompassing mental processes. The human mind is reasonably-abled to classifying a data point based on a predetermined classifier such as a linear approximation of reference data and in combination with a threshold value. Furthermore, the human mind can fit data to predetermined function to obtain a classifier with the aid of a pencil and paper. 

Regarding Claim 21, claim 20 is further defined in that he pain function comprises a linear function or a sigmoid function which further defines the mental process steps described above in claim 20. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jardin (US 20140276188 A1).
Regarding Claim 1, Jardin discloses a pain estimation apparatus for estimating a magnitude of pain of an object being estimated ([0003], methods and devices for assessing levels of pain, discomfort or anxiety in real-time) based on a brainwave ([0049], experience of pain can be correlated with the presence of alpha brain waves and beta brain waves) of the object being estimated, comprising:
a measurement unit ([0092], input unit 1270) for measuring a brainwave a plurality of times from the object being estimated ([0092], When an EEG sensor attached to device 1205 transmits EEG signals to device 1205, the signals travel to I/O interface 1225, to input unit 1270, which passes the signals to EEG management EEG sensor manager 1285) to obtain a plurality of brainwave data (from [0077] EEG signals are obtained over a period of time to generate the plurality of data as shown in Fig. 7) or analysis data thereof; and
an estimation unit ([0092], assessment/treatment unit 1290) for estimating a relative magnitude of pain upon the measurement of a brainwave a plurality of times from the plurality of brainwave data [0092], pain levels assessment (e.g., a pain level has been determined based on the EEG signals) based on the received EEG signals may be performed by assessment/treatment unit 1290), based on a pain function for a relationship between brainwave data or analysis data thereof and pain ([0091], assessment/treatment 1290 may implement one or more processes described and/or shown in FIGS. 1-11. Process shown in Fig. 11 and described in [0075]: At block 1120, device 104 may determines, using correlated EEG data, a pain level based on the received EEG signals. The correlated EEG data, described in FIGS. 2-4 above, is EEG data created by, for example, correlating (e.g., associating, assigning, or marking) sample EEG signals with two or more pain level indicators. The “correlated” EEG data is the “pain function”). 

Regarding Claim 4, Jardin further discloses:
a pain classifier generation unit ([0092], training unit 1280…may perform some of the operations described in FIGS. 2-4 to trained or create correlated EEG data) for fitting the pain and the brainwave data or analysis data thereof to a pain function to obtain a pain function specific to the object being estimated (Operation shown in Fig. 4 and described in [0049]: patient's experience of pain can be correlated with the presence of alpha brain waves 410 and beta brain waves 415 in varying amounts… finding a baseline of sampled data and known non-pain readings, average alpha and beta wave densities can be correlated to provide a "normal" state for a patient 430), and identifying a pain classifier for separating a pain level to at least two based on the pain function (the baseline for the alpha and beta brain waves is the pain classifier between three levels corresponding to “no pain,” “possible pain,” and “pain” as seen in Fig. 4); and
a pain classification unit ([0092], pain levels assessment (e.g., a pain level has been determined based on the EEG signals) based on the received EEG signals may be performed by assessment/treatment unit 1290) for classifying a pain level of the object being estimated by fitting the brainwave data or [0050], a determination can be made that average or above average alpha waves over a period of time is likely to indicate mental relaxation, and the lack of pain 440. A sustained absence of alpha waves over a specified period of time may indicate the possibility of pain 450, while a quick rise of beta waves over a specified time window may indicate mental stress and "breakthrough" levels of pain 460);
and/or wherein the brainwave data or analysis data thereof is an amplitude of a brainwave (not required by virtue of the “or” operator);
and/or wherein the pain function comprises a linear function or a sigmoid function (not required by virtue of the “or” operator).

Regarding Claim 7, Jardin discloses pain estimation method for estimating a magnitude of pain of an object being estimated based on a brainwave of the object being estimated ([0003], methods for assessing levels of pain), comprising:
a measurement step ([0075], block 1110) for measuring a brainwave a plurality of times from the object being estimated to obtain a plurality of brainwave data or analysis data thereof ([0075], receives electroencephalography (EEG) signals from an EEG sensor (e.g., EEG sensor 102). The EEG signals may be received for a time window (e.g., five seconds, 10 seconds, or other length of time)); and
an estimation step ([0075], block 1120) for estimating a relative magnitude of pain upon the measurement of a brainwave a plurality of times from the plurality of brainwave data or analysis data thereof ([0075], At block 1120, device 104 may determines, using correlated EEG data, a pain level based on the received EEG signals) based on a pain function for a relationship between brainwave data or analysis data thereof and pain (The “correlated” EEG data is the “pain function” as described above).

[0050], sustained absence of alpha waves over a specified period of time may indicate the possibility of pain 450. An amplitude of alpha waves is used to determine if the subject is in the no pain classification or the possible pain classification as seen in Fig. 4);
and/or wherein the estimation step comprises classifying a pain level of the object being estimated by fitting the brainwave data or analysis data thereof to a predetermined pain function, and the pain classifier is obtained by fitting the brainwave data or analysis data thereof of the object being estimated to a pain function (not required by virtue of the “or” operator);
and/or wherein the pain function comprises a linear function or a sigmoid function (not required by virtue of the “or” operator).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iannetti (WO 2013140106 A1).
Regarding Claim 12, Iannetti discloses a storage medium for storing a program implementing a pain estimation method for estimating a magnitude of pain of an object being estimated based on a brainwave of the object being estimated on a computer (P.4 lines 3-11, a computer-readable storage medium comprising computer-executable instructions for analysing EEG signals to obtain a measure of the pain or pain sensitivity of a subject), the method comprising:
a measurement step for measuring a brainwave a plurality of times from the object being estimated to obtain a plurality of brainwave data or analysis data thereof (P.4 lines 3-11, analysing first and second EEG data sets to obtain a difference in the contribution from a predetermined range of frequency components to the second EEG data set relative to the first EEG data set); and
an estimation step for estimating a relative magnitude of pain upon the measurement of a brainwave a plurality of times from amplitudes of the plurality of brainwave data (P.4 lines 3-11, using the obtained difference to obtain a measure of a level of pain, if any, experienced by the subject during the second time window relative to a level of pain, if any, experienced by the subject during the first time window) based on a pain function for a relationship between brainwave data or analysis data thereof and pain (P.9 lines 12-27, achieved by comparing the obtained difference to calibration data…calibration data is analysed to obtain a mathematical formula that describes the expected variation in pain intensity as a function of the obtained difference between the EEG data sets. The mathematical formula may be linear).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791